     Case 2:20-cr-00035-JFW Document 27 Filed 04/20/20 Page 1 of 3 Page ID #:147



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 5   Assistant United States Attorney
     Public Corruption and Civil Rights Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2091
 8        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
 9                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 20-35-JFW

15             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
16                   v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                             ACT
17   MITCHELL ENGLANDER,
                                             TRIAL DATE: 9-8-20 at 8:30 a.m.
18             Defendant.                    CHANGE OF PLEA DATE: 6-4-20 at
                                             8:00 a.m.
19

20

21
          The Court has read and considered the Stipulation Regarding
22
     Request for (1) Continuance of Trial Date and (2) Findings of
23
     Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
24
     parties contemporaneously herewith in this matter.          The Court hereby
25
     finds that the Stipulation, which this Court incorporates by
26
     reference into this Order, demonstrates facts that support a
27
     continuance of the trial date in this matter, and provides good cause
28
     Case 2:20-cr-00035-JFW Document 27 Filed 04/20/20 Page 2 of 3 Page ID #:148



 1   for a finding of excludable time pursuant to the Speedy Trial Act, 18

 2   U.S.C. § 3161.

 3        The Court further finds that:       (i) the ends of justice served by

 4   the continuance outweigh the best interest of the public and

 5   defendant in a speedy trial; (ii) failure to grant the continuance

 6   would be likely to make a continuation of the proceeding impossible,

 7   or result in a miscarriage of justice; and (iii) failure to grant the

 8   continuance would unreasonably deny defendant continuity of counsel

 9   and would deny defense counsel the reasonable time necessary for

10   effective preparation, taking into account the exercise of due

11   diligence.

12        THEREFORE, FOR GOOD CAUSE SHOWN:

13        1.      The trial in this matter is continued from May 5, 2020 to

14   September 8, 2020 at 8:30 a.m. The change of plea hearing is set for

15   June 4, 2020 at 8:00 a.m.

16        2.      The time period of May 5, 2020 to September 8, 2020
17   inclusive, is excluded in computing the time within which the trial
18   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),
19   and (B)(iv).

20        3.      Defendant shall appear in Courtroom 7A of the Federal

21   Courthouse, 350 W. 1st Street, Los Angeles, California on the dates

22   and times ordered above.

23        4.      Nothing in this Order shall preclude a finding that other

24   provisions of the Speedy Trial Act dictate that additional time

25   periods are excluded from the period within which trial must

26   commence.    Moreover, the same provisions and/or other provisions of

27   the Speedy Trial Act may in the future authorize the exclusion of

28

                                          2
     Case 2:20-cr-00035-JFW Document 27 Filed 04/20/20 Page 3 of 3 Page ID #:149



 1   additional time periods from the period within which trial must

 2   commence.

 3        IT IS SO ORDERED.

 4

 5    April 20, 2020
      DATE                                    HONORABLE JOHN F. WALTER
 6                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9   Presented by:
10       /s/ Mack E. Jenkins
     MACK E. JENKINS
11   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
